Citation Nr: 1718662	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and based on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  Based on his service-connected disabilities, the Veteran does not require the assistance of another person in meeting his daily needs such as eating, dressing, and managing his own finances; nor do his service-connected disabilities prevent him from being able to protect himself from the hazards and dangers of his daily environment.

2.  Based on his service-connected disabilities, the Veteran is not so limited in his ability to function that he is housebound for purposes of VA regulations.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid and attendance of another person or by being housebound have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Aid and Attendance

The Veteran asserts that he is entitled to SMC based on aid and attendance as a result of his service-connected disabilities.  

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2016).  See also 38 C.F.R. § 3.351(b), (c) (2016).

The criteria to be considered in establishing a factual need for aid and attendance include:
* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or, 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352(a).

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In this case, the evidence does not indicate that SMC is warranted based on the need for aid and attendance.  First, the evidence does not indicate and the Veteran does not assert that he is blind or a nursing home patient.  

Secondly, the evidence does not demonstrate a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2016).  Specifically, at his August 2012VA examination, the Veteran was able to leave his home for appointments, feed himself, and manage his own finances and medications without any assistance.  Moreover, while the Veteran's neuropathy caused difficulties with balance and falls, there was no indication that the Veteran's service-connected disabilities prevented him from protecting himself from the dangers incident to his daily environment.  Further, the October 2016 VA examination revealed comparable findings.  Of note, the examiner found that the Veteran's neuropathy caused unsteady gait which required the use of a cane, lower extremity weakness, and poor balance, making him a fall risk.  Nevertheless, the Veteran was not housebound, able to walk a block with the assistance of cane, and able to feed himself without assistance.  

The medical evidence also indicates that the Veteran regularly appeared for scheduled medical evaluations from 2012 to 2016.  Additionally, to the extent that the Veteran was experiencing difficulties that require the need for aid and attendance during the period on appeal, these difficulties were primarily related to his non-service connected conditions, including COPD.  Specifically, at a more recent evaluation in January 2016, his medical provider indicated that "COPD seems to be his largest concern at this point" given his severe limitations as a result of his COPD.  Indeed, the Veteran's COPD caused numerous hospitalizations and significant functional limitations.  

Additionally, the Board acknowledges the opinion from the Veteran's VA treating nurse practitioner which states that the Veteran's service-connected neuropathy causes functional limitations and "can" compromise his ability to safely perform daily activities of daily living, such that he requires in-home support.  Nevertheless, the Board finds this opinion to be less probative given that the nurse practitioner merely indicated that the Veteran's neuropathy "can" cause safety problems, as well as her overall lack of a rationale explaining the actual and specific impact of his service-connected disabilities on his ability to perform activities of daily living.  Further, the nurse practitioner did not indicate which records she reviewed or address the opinions from the VA examiners.   

While the Board acknowledges that the Veteran experiences limitations from his service-connected disabilities, the evidence does not indicate that the Veteran's service-connected disabilities cause significant inference with his daily activities, such as his ability to feed, dress, and take care of his finances, which would require the need for regular aid and attendance of another person.  Instead, the medical evidence indicates that the most significant problems are a result of his nonservice-connected COPD.  Moreover, the evidence also does not indicate that assistance is required to protect him from the hazards and dangers of his daily environment as a result of his service-connected disabilities.  Therefore, a factual need for aid and attendance has not been established.

Housebound

If not in need of regular aid and attendance, a veteran may also be entitled to special monthly compensation for housebound benefits if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either: 
* Has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or 
* Is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 
See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2016).

While the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that combined ratings to satisfy the second requirement but not the first).  Moreover, in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  38 U.S.C.A. § 1114(s).

The Board determines that the requirements for SMC based on housebound status have not been met for any period on appeal.  

First, the Veteran did not meet the schedular basis.  Specifically, for the period prior to November 1, 2012, the Veteran was only service-connected for larynx cancer in remission status post radiation which was assigned a disability rating of 100 percent, and therefore he did not have any other service-connected disabilities.  Next, for the period after November 1, 2012, the Board observes that the Veteran was assigned a TDIU based upon his service-connected disabilities.  However, the Veteran does not have disorders that are both separate from his disabilities which formed the basis of his TDIU and also combine to a rating of 60 percent or more during the pendency of the appeal.  In arriving at this conclusion, it appears that the primary causative factor for the Veteran's TDIU is the peripheral neuropathy in his extremities.  Moreover, the remaining disabilities, which include an abdominal scar, noncompensable hearing loss, tinnitus and sinusitis, do not amount to a combined 60 percent rating as required by 38 C.F.R. § 3.350(i).  Therefore, SMC is not warranted on a schedular basis. 

Secondly, the evidence does not indicate that the Veteran is "permanently housebound" as a result of his service-connected disabilities on a factual basis.  As discussed, the Veteran's service-connected disabilities, including peripheral neuropathy, do not interfere with his ability to travel outside his home - especially in light of the fact that he regularly attends medical examinations.  Further, as previously noted, the VA examinations from August 2012 and October 2016 indicate that the Veteran can walk up to one block with the assistance of his cane.  Moreover, to the extent that the Veteran is limited from leaving his home, these limitations are primarily due to his non-service-connected COPD.  Therefore, SMC is also not warranted on this basis. 

The Board has also considered the Veteran's statements regarding the severity of his symptoms as to warrant SMC for aid and attendance or based on housebound status.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities or render an opinion as to their effect on his activities of daily living.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities and his ability to live independently has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMC is evaluated, more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  As the weight of the evidence is against his claim for entitlement to SMC, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the Board acknowledges the Veteran's assertions that his service-connected disabilities have increased in severity throughout the pendency of the appeal such that his overall disability rating would be 100 percent.  Nevertheless, the Board finds that the Veteran's two aid and attendance VA examinations completed in August 2012 and October 2016 were adequate for the purpose of determining whether or not the he meets the criteria for aid and attendance or housebound status.  In any event, to the extent the Veteran claims that his service-connected disabilities have increased in severity, he is encouraged to file a new increased rating claim.  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

SMC by reason of the need for regular aid and attendance of another person or by being housebound is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


